14-4713-cv
Doal v. CIA


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 21st day of August, two thousand fifteen.

PRESENT: GUIDO CALABRESI,
                 REENA RAGGI,
                 RICHARD C. WESLEY,
                                 Circuit Judges.
----------------------------------------------------------------------
JEANETTE DOAL,
                                 Plaintiff-Appellant,

                        v.                                                No. 14-4713-cv

CENTRAL                  INTELLIGENCE                    AGENCY,
DEPARTMENT OF JUSTICE,
                                 Defendants-Appellees.*
----------------------------------------------------------------------

FOR APPELLANT:                                   Jeanette Doal, pro se, New York, New York.




*
  Because the district court dismissed plaintiff’s complaint sua sponte before either
defendant was served or had appeared, appellees have informed the court that they do not
intend to participate in this appeal.

                                                     1
          Appeal from a judgment of the United States District Court for the Southern

District of New York (Laura Taylor Swain, Judge).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on December 1, 2014, is AFFIRMED.

          Jeanette Doal appeals pro se from the district court’s sua sponte dismissal of her

complaint charging the Central Intelligence Agency and Department of Justice with

constitutional and human rights violations as a result of her being placed under

surveillance by persons associated with the United States government as well as the

terrorist group al Qaeda. We assume the parties’ familiarity with the facts and record of

prior proceedings, which we reference only as necessary to explain our decision to

affirm.

          District courts may dismiss a complaint sua sponte even where, as here, the

plaintiff has paid the required filing fee, if the claim “lacks an arguable basis either in law

or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Fitzgerald v. First E.

Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000); Pillay v. INS, 45 F.3d 14,

17 (2d Cir. 1995).

          Although we have yet to decide whether a district court’s sua sponte dismissal of a

complaint pursuant to its inherent authority is reviewed de novo or for abuse of

discretion, the district court’s decision here “easily passes muster under the more rigorous

de novo review.” Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d at 364 n.2.

A review of the pleadings confirms the district court’s conclusion that Doal’s allegations


                                               2
lack rationality, so as to warrant sua sponte dismissal.     Further, the district court

properly denied Doal an opportunity to amend her complaint. Doal’s submissions to

this Court merely reiterate her allegations in the district court, demonstrating that any

amendment would have been futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000).

         We have considered Doal’s remaining arguments and conclude that they are

without merit. We therefore AFFIRM the judgment of the district court.

                                  FOR THE COURT:
                                  CATHERINE O’HAGAN WOLFE, Clerk of Court




                                           3